               Case 2:19-bk-10762-NB                   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58                                      Desc
                                                       Main Document     Page 1 of 17
Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Koi Design LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1757 Stanford Street
                                  Santa Monica, CA 90404
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.koihappiness.com/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:19-bk-10762-NB                      Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58                                    Desc
Debtor
                                                            Main Document     Page 2Case
                                                                                     of 17
                                                                                         number (if known)
          Koi Design LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                4243

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                           Case number
                                                 District                                 When                           Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                Case 2:19-bk-10762-NB                    Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58                                      Desc
Debtor
                                                         Main Document     Page 3Case
                                                                                  of 17
                                                                                      number (if known)
         Koi Design LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                        Main Document     Page 4 of 17
                    Case 2:19-bk-10762-NB                            Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58                                             Desc
                                                                     Main Document     Page 5 of 17

 Fill in this information to identify the case:
 Debtor name Koi Design LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 7-Insider                       Wendy                          Vendor                                                                                                    $53,720.00
 Room B318, No. 458
 Gexin Avenue                    wendy@7-insider.co
 Dongxihu District               m
 Wuhan 430040                    +86-15001800843
 CHINA
 Acorn Paper Products            Maria Swain                    Vendor                                                                                                    $20,599.98
 P.O. Box 23965
 Los Angeles, CA                 mswain@acorn-pap
 90023-0965                      er.com
                                 323-972-4734
 Apropos                         G.S. Kang                      Vendor                                                                                                  $177,695.91
 Ste 1510 Gangseo
 Hanwha Biz Metro                kang@a-propos.co.k
 1st Bldg., 551-17,              r
 Yangcheonro                     +82-2-715-5855
 Gangseo-Gu, Seoul
 KOREA
 CitiStaff Solutions Inc.        Martha Ybarra                  Staffing services                                                                                         $57,315.11
 c/o Wells Fargo
 Business Credit                 mybarra@citistaffsol
 PO Box 845510                   utions.com
 Los Angeles, CA                 714-474-2380
 90084-5510
 Cohn Handler Sturm              Barry Cohn                     Accountants                                                                                                 $5,500.00
 11620 Wilshire Blvd.
 Suite 875                       bcohn@cohnhandler
 Los Angeles, CA                 .com
 90025                           310-479-9600
 ColorGraphics                   Melinda Takahashi Vendor                                                                                                                 $19,470.79
 Cenveo Worldwide
 Ltd.                            melinda.takahashi@
 P.O. Box                        cenveo.com
 31001-1283                      323-261-7171
 Pasadena, CA
 91110-1283



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:19-bk-10762-NB                            Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58                                             Desc
                                                                     Main Document     Page 6 of 17

 Debtor    Koi Design LLC                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Empire Cleaning                 Accounts Receivable Vendor                                                                                                                 $1,463.71
 Supply
 7733 Telegraph Rd.              empirecleaningsuppl
 Montebello, CA                  y.ar@gmail.com
 90640                           323-248-7770
 Exenta, Inc.                    Lauren Camac        Software                                                                                                               $7,663.30
 8 West 38th St.
 7th Floor                       lauren.camac@simp
 New York, NY 10018              arel.com
                                 212-279-5800
 First Choice Services           Jessica Mata      Vendor                                                                                                                   $1,560.15
 18840 Parthenia St.
 Northridge, CA 91324 sanfernandovalley@
                       firstchoiceservices.c
                       om
                       818-812-7800
 Hollywood Model       Accounts Receivable                      Model agency                                                                                                  $720.00
 Management
 953 Cole Ave.         accounting@hmmla.
 Los Angeles, CA       com
 90038                 323-871-1240
 I-MAR                 S.D. Jun                                 Vendor                                                                                                $3,000,000.00
 5150 Rancho Rd
 Huntington Beach,     sdjun@i-mar.net
 CA 92647              714-901-4627 x2021
 Inex Customs Broker Heidi Ahn                                  Vendor                                                                                                      $5,027.14
 11222 La Cienega
 Blvd. #355            gbcustomsbroker@s
 Inglewood, CA 90304 bcglobal.net
                       310-568-8975
 Lyneer Staffing       Beatriz Munoz                            Staffing services                                                                                         $53,164.71
 Solutions
 PO Box 75414          bmunoz@lyneer.co
 Chicago, IL           m
 60675-5414            609-882-8400
 OTT Trading           Han Choi                                 Vendor                                                                                                    $63,734.02
 #3 Huaxiazhichun,
 Room # 702            choi@ottbiz.net
 No 2, Dongting Mid    +86-510-88222351
 Road
 Wuxi, Jiangsu
 CHINA
 Shanghai Nex-T Inc., J.I. Jang                                 Vendor                                                                                                  $157,839.50
 Ltd.
 7F. Sheng Gao         jang@nex-t.com
 Internationa Bldg.    +86-21-52060000
 No. 137 Xianxia Rd.
 Shanghai 20051
 CHINA




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:19-bk-10762-NB                            Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58                                             Desc
                                                                     Main Document     Page 7 of 17

 Debtor    Koi Design LLC                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Stanford/Nebraska               Glenn Freeman                  Landlord                                                                                                  $93,401.00
 Properites, Ltd.
 c/o Westport Realty,            gfreeman@nsbinc.c
 Inc.                            om
 433 N. Camden                   310-550-1570
 Drive, Suite 820
 Beverly Hills, CA
 90210
 ULine                           Accounts Receivable Vendor                                                                                                                   $987.07
 PO Box 88741
 Chicago, IL                     Accounts.Receivable
 60680-8107                      @ULINE.COM
                                 800-295-5510
 Weihai Hishi Textile            Judy                Vendor                                                                                                           $2,011,687.78
 Imp & Exp Co
 No. 79 Shichang St.             judy@hishitex.com
 Weihai                          0086-631-5862179
 CHINA
 Widen Enterprises,              Amanda Fraser                  Digital services                                                                                          $15,350.00
 Inc.
 PO Box 8801                     ar@widen.com
 Carol Stream, IL                608-222-1296
 60197-8801
 Wilhelmina                      Miriam Velasquez               Model agency                                                                                                $1,440.00
 International, Inc.
 P.O. Box 650002                 ar@wilhelmina.com
 Dept. 8107                      212-271-1676
 Dallas, TX
 75265-8107




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                        Main Document     Page 8 of 17
Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                        Main Document     Page 9 of 17
    Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                            Main Document    Page 10 of 17

x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Koi Design LLC
                       1757 Stanford Street
                       Santa Monica, CA 90404


                       Susan K Seflin
                       Brutzkus Gubner
                       21650 Oxnard Street, Suite 500
                       Woodland Hills, CA 91367


                       U S Trustee Los Angeles Division
                       915 Wilshire Blvd , Suite 1850
                       Los Angeles, CA 90017
Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                        Main Document    Page 11 of 17


                   7 Insider
                   Room B318, No 458 Gexin Avenue
                   Dongxihu District
                   Wuhan 430040
                   CHINA


                   Acorn Paper Products
                   P O Box 23965
                   Los Angeles, CA 90023-0965


                   American Diagnostic Corporation
                   55 Commerce Dr
                   Hauppauge, NY 11788


                   Apropos
                   Ste 1510 Gangseo Hanwha Biz Metro
                   1st Bldg , 551 17, Yangcheonro
                   Gangseo Gu, Seoul
                   KOREA


                   Atlas Levy Sewing Machine Co
                   1733 S Los Angeles St
                   Los Angeles, CA 90015


                   California State Bd of Equalization
                   Account Information Group, MIC: 29
                   P O Box 942879
                   Sacramento, CA 94279-0029


                   Changshu Cosmo Leathergoods Co Ltd
                   Rm 508 5th Fl Block C Gangao City
                   No 263 Huanghe Rd
                   Changshu City
                   Jiangsu 21550 CHINA


                   CitiStaff Solutions Inc
                   c/o Wells Fargo Business Credit
                   PO Box 845510
                   Los Angeles, CA 90084-5510
Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                        Main Document    Page 12 of 17


                   City of Santa Monica Operations Div
                   Business Revenue Operations Div
                   P O Box 2200
                   Santa Monica, CA 90407-2200


                   COGS
                   1180 N Town Center Suite 100
                   Las Vegas, NV 89144


                   Cohn Handler Sturm
                   11620 Wilshire Blvd
                   Suite 875
                   Los Angeles, CA 90025


                   ColorGraphics
                   Cenveo Worldwide Ltd
                   P O Box 31001 1283
                   Pasadena, CA 91110-1283


                   Danken Enterprise
                   5F No 222 Sec 4 ChengDe Road
                   11167 Taipei
                   TAIWAN


                   Department of Labor Industries
                   Collections
                   PO Box 44171
                   Olympia, WA 98504-4171


                   Don Thornburgh
                   466 Foothill Blvd , #220
                   La Canada Flintridge, CA 91011


                   Empire Cleaning Supply
                   7733 Telegraph Rd
                   Montebello, CA 90640
Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                        Main Document    Page 13 of 17


                   Employment Development Department
                   Bankruptcy Group MIC 92E
                   PO Box 826880
                   Sacramento, CA 94280-0001


                   Exenta, Inc
                   8 West 38th St
                   7th Floor
                   New York, NY 10018


                   First Choice Services
                   18840 Parthenia St
                   Northridge, CA 91324


                   Franchise Tax Board
                   Bankruptcy Section, MS: A 340
                   PO Box 2952
                   Sacramento, CA 95812-2952


                   Hollywood Model Management
                   953 Cole Ave
                   Los Angeles, CA 90038


                   I MAR
                   5150 Rancho Rd
                   Huntington Beach, CA 92647


                   Inex Customs Broker
                   11222 La Cienega Blvd #355
                   Inglewood, CA 90304


                   Internal Revenue Service
                   POB 7346
                   Philadelphia, PA 19101-7346
Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                        Main Document    Page 14 of 17


                   Kathy Peterson
                   3459 Barry Ave
                   Los Angeles, CA 90066


                   Lithographix, Inc
                   12250 S Crenshaw Blvd
                   Hawthorne, CA 90250


                   Los Angeles County Tax Collector
                   Post Office Box 54110
                   Los Angeles, CA 90054-0110


                   Lyneer Staffing Solutions
                   PO Box 75414
                   Chicago, IL 60675-5414


                   MailFinance
                   Dept 3682
                   PO Box 123682
                   Dallas, TX 75312-3682


                   Michigan Department of Treasury
                   Attn Litigation Liaison
                   2nd Floor, Austin Bldg
                   430 W Allegan St
                   Lansing, MI 48922


                   Michigan Unemployment Ins Agency
                   Dept #771760
                   PO Box 77000
                   Detroit, MI 48227-1760


                   Missouri Department of Revenue
                   Bankruptcy Unit
                   P O Box 475
                   301 W High Street
                   Jefferson City, MO 65105-0475
Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                        Main Document    Page 15 of 17


                   NC Dept of Commerce
                   Division of Employment Security
                   PO Box 26504
                   Raleigh, NC 27711-6504


                   North Carolina Dept of Revenue
                   Office Services Division
                   Attn: Bankruptcy Unit
                   PO Box 1168
                   Raleigh, NC 27602-1168


                   Ofc of Unemployment Ins Operations
                   Ohio Dept of Job Family Services
                   Attn Program Services/Revenue Recov
                   PO Box 182404
                   Columbus, OH 43218-2404


                   Ohio Bureau of Workers' Compensatio
                   Attn: Law Section Bankruptcy Unit
                   PO Box 15567
                   Columbus, OH 43215-0567


                   Ohio Dept of Taxation
                   Attn: Bankruptcy Division
                   PO Box 530
                   Columbus, OH 43216-0530


                   Ohio Dept of Taxation c/o Atty Gen
                   Collection Enforcement Section
                   Attn Bankruptcy Staff
                   150 E Gay St , 21st Floor
                   Columbus, OH 43215


                   Oklahoma Employment Security Comm
                   Legal Division
                   PO Box 53039
                   Oklahoma City, OK 73152-3039


                   Oklahoma Tax Commission
                   General Counsel's Office
                   100 N Broadway Ave, Suite 1500
                   Oklahoma City, OK 73102-8601
Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                        Main Document    Page 16 of 17


                   OTT Trading
                   #3 Huaxiazhichun, Room # 702
                   No 2, Dongting Mid Road
                   Wuxi, Jiangsu
                   CHINA


                   Shanghai Nex T Inc , Ltd
                   7F Sheng Gao Internationa Bldg
                   No 137 Xianxia Rd
                   Shanghai 20051
                   CHINA


                   SoCal Office Technologies
                   File 50897
                   Los Angeles, CA 90074-0897


                   Stanford/Nebraska Properites, Ltd
                   c/o Westport Realty, Inc
                   433 N Camden Drive, Suite 820
                   Beverly Hills, CA 90210


                   Strategic Partners
                   9800 De Soto Ave
                   Chatsworth, CA 91311


                   Studio Effects
                   1825 G West 169th St
                   Gardena, CA 90247


                   Sullivan Curtis Monroe
                   Attn Accounting
                   1920 Main St Suite 600
                   Irvine, CA 92614


                   Tracy Combs
                   614 South Crest Dr
                   Kelowna BC V1W4Y6
                   CANADA
Case 2:19-bk-10762-NB   Doc 1 Filed 01/25/19 Entered 01/25/19 14:31:58   Desc
                        Main Document    Page 17 of 17


                   U S Bancorp Equipment Finance, Inc
                   PO Box 790448
                   Saint Louis, MO 63179-0448


                   U S Customs and Border Protection
                   1300 Pennsylvania Ave NW
                   Washington, DC 20229


                   ULine
                   PO Box 88741
                   Chicago, IL 60680-8107


                   Weihai Hishi Textile Imp        Exp Co
                   No 79 Shichang St
                   Weihai
                   CHINA


                   Wells Fargo Financial Leasing
                   Manufacturer Services Group
                   P O Box 7777
                   San Francisco, CA 94120-7777


                   Wells Fargo Trade Capital Svcs Inc
                   333 South Grand Ave , 12th Floor
                   Los Angeles, CA 90071


                   Widen Enterprises, Inc
                   PO Box 8801
                   Carol Stream, IL 60197-8801


                   Wilhelmina International, Inc
                   P O Box 650002
                   Dept 8107
                   Dallas, TX 75265-8107
